DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Request for Continued Examination filed on 19 May 2021. Claims 24-43 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but they moot in view of new grounds for rejection.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
The examiner has carefully reviewed the applicant’s arguments and remarks, but they are moot in view of new grounds for rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 29, 31, 35-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130275164, hereinafter referred to as Gruber et al., in view of US 20180068657, hereinafter referred to as Khan et al.

Claims 1-23 canceled.

Regarding claim 24 (Currently Amended), Gruber et al. discloses system to provide multi-modal interactions between computing devices (Gruber et al., fig. 6, 26, 33, and 42), comprising: 

one or more server computing devices (Gruber et al., para [0079]) that implement a server portion (Gruber et al., para [0079]) of an automated assistant (“According to specific embodiments, at least some of the features and/or functionalities of the various intelligent automated assistant embodiments disclosed herein may be implemented on one or more general-purpose network host machines,” Gruber et al., para [0079].) to:
 
receive data indicative of a first visual dialog state of a visual dialog state machine (“Dynamically render data for different graphical user interface display engines based on the request,” Gruber et al., para [0593]. Rendering data on the gui based on a request is indicative of a visual dialog state.); 

provide, to at least one client computing device having a display, the data indicative of the first visual dialog state of the visual dialog state machine (Gruber et al., para [0593]).

Gruber et al., though, does not disclose receiving, from the at least one client computing device having the display, data indicative of operation of at least one graphical element on the display, the at least one client computing device comprising a client portion of the automated assistant to: receive, by way of the server portion of the automated assistant, the data indicative of the first visual dialog state of the visual dialog state machine; render, on the display based on the first visual dialog state, a graphical user interface associated with a human-to-computer dialog session, wherein the graphical user interface includes at least one graphical element that is operable to cause a verbal dialog state machine to transition from a first verbal dialog state of the automated assistant corresponding to the first visual dialog state to a second verbal dialog state of the automated assistant, wherein the automated assistant switches from the first verbal dialog state to the second verbal dialog state in which the automated assistant renders vocal output comprising a query 

Khan et al. is cited to disclose receiving, from the at least one client computing device having the display, data indicative of operation of at least one graphical element on the display (Khan et al., fig. 2 and example A. See also Khan et al., fig. 5 and para [0059]-[0068]. Specifically, Khan et al., fig. 5, illustrates an example method 500 of resolving ambiguity in a conversation understanding system performed by some aspects of the system 100. In examples, the method 500 may be executed on a device comprising at least one processor configured to store and execute operations, programs, or instructions. This figure shows how the steps may be repeated to resolve some or all of the input.), the at least one client computing device comprising a client portion of the automated assistant to: 

receive, by way of the server portion of the automated assistant, the data indicative of the first visual dialog state of the visual dialog state machine (Khan et al., fig. 2, example F.); 

render, on the display based on the first visual dialog state, a graphical user interface associated with a human-to-computer dialog session (Khan et al., fig. 2, example F), wherein the graphical user interface includes at least one graphical element that is operable to cause a verbal dialog state machine to transition from a first verbal dialog state of the automated assistant corresponding to the first visual dialog state to a second verbal dialog state of the automated assistant, wherein the automated assistant switches from the first verbal dialog state to the second verbal dialog state in which the automated assistant renders vocal output comprising a query As illustrated at F, the ambiguity resolving conversation understanding engine 204 generates feedback that includes audio feedback 226 and visual feedback 228. The audio feedback 216 says, "OK, I can remind you to buy milk. What time do you want to be reminded?" The visual feedback 218 includes a confirmatory statement 230 ("Reminder to buy milk") and a follow-on question 232 ("What time?"),” Khan et al., para [0043]. Here, both verbal and visual dialog states are used. The automated assistant renders a vocal output comprising a query to resolve an intent. This is in line with the example given in the applicants’ fig. 3-4.); and 

detect operation of the at least one graphical element by a user (“The ambiguity resolving conversation understanding engine 204 also continues to provide the speech interface 206 so that the ambiguity resolving conversation understanding engine 204 can receive the spoken input from the user when the user answers the follow-on question 232. This example is representative of a situation when the ambiguity resolving conversation understanding engine 204 has a high level of confidence about the words in the spoken input and the action to perform based on those words,” Khan et al., para [0043].); and -2- 4838-9656-4202.1


provide the data indicative of operation of the at least one graphical element, wherein the data indicative of operation of the at least one graphical element causes a transition from the first verbal dialog state to the second verbal dialog state (“The confirmatory statement 230 tells the user what action the ambiguity resolving conversation understanding engine 204 and because more information is needed to answer the follow-on question 232, the user has an opportunity to stop/alter the action if it is incorrect,” Khan et al., para [0043].). Khan et al. benefits Gruber et al. by providing a method for resolving ambiguity in a conversational understanding system (Khan et al., para [0007]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Gruber et al. with those of Khan et al. to improve the usefulness of the intelligent automated assistant of Gruber et al.

As to claim 35, method claim 35 and system claim 24 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 35 is similarly rejected under the same rationale as applied above with respect to system claim.


Regarding claim 25 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the system of claim 24, comprising the server portion of the automated assistant to:  -2- 4837-5082-2530Atty. Dkt. 098981-5721 (GGL-106USCIP) 

receive, from a third party computing service, data indicative of the second verbal dialog state including text or audio data (Gruber et al., fig. 31(3102). And, “As described above, FIG. 31 depicts screen 3101 is shown including dialog element 3102 that is presented after the user answers the request for the party size and reservation time,” Gruber et al., para [0481]. This example shows that the response dialog includes text, and fig. 31 shows internet search results (i.e., a third party service).); and 

provide, to the client portion of the automated assistant (Gruber et al., fig. 6(1304A-E), the data indicative of the second verbal dialog state to cause the client portion of the automated assistant to, in response to receiving the data indicative of the second verbal dialog state: 

convert the text to speech and audibly render the speech; or 

audibly render the audio data (Guber et al., fig. 42(628)).  

As to claim 36, method claim 36 and system claim 25 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 36 is similarly rejected under the same rationale as applied above with respect to system claim.

Regarding claim 26 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the system of claim 24, comprising: 

the server portion of the automated assistant to provision the data indicative of the operation of the at least one graphical element to a third party computing service to cause: 

the third party computing service to transition from the first visual dialog state to a second visual dialog state corresponding to the second verbal dialog state (Gruber et al., figs 30, shows how a user interacts visually with the gui (i.e., first visual dialog state), while Guber et al., fig. 31, shows the transition to a visual response from the intelligent assistant (i.e., second visual dialog state) which corresponds to the verbal dialog state.); and 

the client portion of the automated assistant on the at least one client computing device to render, on the display based on the second visual dialog state, an updated graphical user interface associated with the human-to-computer dialog session (Guber et al., fig. 31, shows the updated gui displaying responses based on the second visual dialog state.).  

Regarding claim 27 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the system of claim 24, comprising: 

the server portion of the automated assistant to provision the data indicative of the operation of the at least one graphical element to a third party computing service to cause: 

the client portion of the automated assistant on the at least one client computing device to render, on the display based on a second visual dialog state, an updated graphical user interface associated with the human-to-computer dialog session (Guber et al., fig. 31, shows the updated gui displaying responses based on the second visual dialog state.) and automatically perform a touchless interaction to render the updated graphical user interface (“In step 710, a speech input utterance is obtained and a speech-to-text component (Such as component described in connection with FIG.22) interprets the speech to produce a set of candidate speech interpretations 712,” Guber et al., para [0603]. Also, “0605. In step 714, the candidate speech interpretations 712 are sent to a language interpreter 1070, which may produce representations of user intent 716 for at least one candidate speech interpretation 712. In step 732, paraphrases of these representations of user intent 716 are generated and presented to the user. (See related step 132 of procedure 120 in FIG.22),” Guber et al., para [0605]. And, Guber et al., figs. 40-41 which show updated gui in response to the user’s speech input (i.e., a touchless interaction).).  

As to claim 37, method claim 37 and system claim 27 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 37 is similarly rejected under the same rationale as applied above with respect to system claim.


Regarding claim 29 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the system of claim 24, comprising: 

the one or more server computing devices to provide, for render on the display, a digital component selected via a real-time digital component selection process (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state) and Gruber et al., fig. 44A, shows how an e-mail icon (i.e., a digital component) may be selected via a real-time digital component selection process.).  

As to claim 39, method claim 39 and system claim 29 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 39 is similarly rejected under the same rationale as applied above with respect to system claim.

Regarding claim 31 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the system of claim 24, comprising the one or more server computing devices to: 

receive an indication of a type of visual dialog state (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state).); 

execute, based on the indication of the type of visual dialog state, a real-time digital component selection process (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state) and Gruber et al., fig. 44A, shows how an e-mail icon (i.e., a digital component) may be selected via a real-time digital component selection process.); and 

provide, to the at least one client device, a digital component selected via the real-time digital component selection process (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state) and Gruber et al., fig. 44A, shows how an e-mail icon (i.e., a digital component) may be selected via a real-time digital component selection process.).  

As to claim 40, method claim 40 and system claim 31 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 40 is similarly rejected under the same rationale as applied above with respect to system claim.


Claims 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130275164, hereinafter referred to as Gruber et al., in view of US 20180068657, hereinafter referred to as Khan et al., and further in view of US 20170277364, hereinafter referred to as Roach et al.

Regarding claim 28 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the system of claim 24, comprising: 

the server portion of the automated assistant to cause the client portion of the automated assistant on the at least one client computing device to render, on the display based on a second-3- 4837-5082-2530Atty. Dkt. 098981-5721 (GGL-106USCIP)visual dialog state, an updated graphical user interface associated with the human-to-computer dialog session and automatically perform a touchless interaction comprising at least one of: 

operation of a selectable element of the graphical user interface; 

scrolling to a particular position of a document rendered in the graphical user interface; and 

zooming in on a portion of the graphical user interface.  

Gruber et al. does not disclose operation of a selectable element of the graphical user interface via a touchless interaction.

Roach et al. is cited to disclose operation of a selectable element of the graphical user interface via a touchless interaction (“…the filter mode may be exited based on a toggle button, selection field or any type of button or interaction component (including verbal or audio interactions without the user contacting the interface display, etc., for example) to indicate a user’s selection of exiting the filter mode,” Roach et al., para [0019].). Roach et al. benefits Guber et al. by providing new techniques and interfaces for electronic devices that will improve the refinement of filtered results and user interactions (Roach et al., para [0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Guber et al. with those of Roach et al. to enchance the search results of Guber et al.

As to claim 38, method claim 38 and system claim 28 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 38 is similarly rejected under the same rationale as applied above with respect to system claim.

Claims 30, 32 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20130275164, hereinafter referred to as Gruber et al., in view of US 20180068657, hereinafter referred to as Khan et al., and further in view of US 20120293551, hereinafter referred to as Momeyer et al.

Regarding claim 30 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the system of claim 24, but not comprising: 

the one or more server computing devices to determine, based on a policy, to initiate a real-time digital component selection process.

Momeyer et al. is cited to disclose the one or more server computing devices comprising a digital component selector to determine, based on a policy, to initiate a real-time digital component selection process (“FIG. 7 illustrates, by way of example, a user 101 contacting the touch screen display 102 of computing device 100, which prevents an unintended activation of suspect commands that require secondary confirmation by requiring a contact with a higher force level. In the present example, the computing device 100 is illustrated as displaying an email message, which includes a typographical error in the body 272 of the message. Additionally, the email message is addressed 276 to "everyone@xyzco.com", which may be a large number of people. Consequently, sending the email message may be determined to be a suspect action that requires secondary confirmation due to the typographical error in the body 272 of the message and the possible inclusion of a large number of people in the address,” Momeyer et al., para [0053]. Thus, the execution of sending the e-mail will not be blocked if no potential problems with the e-mail composition (i.e., a policy) are indicated.). Momeyer et al. benefits Gruber et al. by providing a check on sending an e-mail based on certain criteria of the e-mail contents (Momeyer et al., para [0053]).Therefore, it would be obvious for one skilled in the art to combine the teachings of Gruber et al. with those of Momeyer et al. to improve the dialog services of Gruber et al. 
 
Regarding claim 32 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the system of claim 24, comprising the one or more server computing devices to: 

receive an indication of a type of visual dialog state (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state).).

Gruber et al., though, does not disclose blocking execution, by the one or more server computing devices based on the indication of the type of visual dialog state, a real-time digital component selection process.

Momeyer et al. is cited to disclose blocking execution, by the one or more server computing devices based on the indication of the type of visual dialog state, a real-time digital component selection process (“FIG. 7 illustrates, by way of example, a user 101 contacting the touch screen display 102 of computing device 100, which prevents an unintended activation of suspect commands that require secondary confirmation by requiring a contact with a higher force level. In the present example, the computing device 100 is illustrated as displaying an email message, which includes a typographical error in the body 272 of the message. Additionally, the email message is addressed 276 to "everyone@xyzco.com", which may be a large number of people. Consequently, sending the email message may be determined to be a suspect action that requires secondary confirmation due to the typographical error in the body 272 of the message and the possible inclusion of a large number of people in the address,” Momeyer et al., para [0053]. Here, the execution of sending the e-mail (i.e., a type of visual dialog state) may be blocked if potential problems with the e-mail composition are indicated.). Momeyer et al. benefits Gruber et al. by providing a check on sending an e-mail based on certain criteria of the e-mail contents (Momeyer et al., para [0053]).Therefore, it would be obvious for one skilled in the art to combine the teachings of Gruber et al. with those of Momeyer et al. to improve the dialog services of Gruber et al. 
 
As to claim 41, method claim 41 and system claim 32 are related as system and method of using the same, with each claimed element’s function corresponding to the system step. Accordingly claim 41 is similarly rejected under the same rationale as applied above with respect to system claim.

Regarding claim 42 (Previously Presented), Gruber et al., as modified by Khan et al., discloses the method of claim 35, comprising: 

receiving, by the one or more server computing devices, an indication of a type of visual dialog state (Gruber et al., fig. 42(622), shows how an e-mail output may be generated (i.e., an indication of a type of visual dialog state).); and 

Gruber et al., though, does not disclose blocking execution, by the one or more server computing devices based on the indication of the type of visual dialog state, a real-time digital component selection process.

Momeyer et al. is cited to disclose blocking execution, by the one or more server computing devices based on the indication of the type of visual dialog state, a real-time digital component selection process (“FIG. 7 illustrates, by way of example, a user 101 contacting the touch screen display 102 of computing device 100, which prevents an unintended activation of suspect commands that require secondary confirmation by requiring a contact with a higher force level. In the present example, the computing device 100 is illustrated as displaying an email message, which includes a typographical error in the body 272 of the message. Additionally, the email message is addressed 276 to "everyone@xyzco.com", which may be a large number of people. Consequently, sending the email message may be determined to be a suspect action that requires secondary confirmation due to the typographical error in the body 272 of the message and the possible inclusion of a large number of people in the address,” Momeyer et al.,  para [0053]. Here, the execution of sending the e-mail (i.e., a type of visual dialog state) may be blocked if potential problems with the e-mail composition are indicated.). Momeyer et al. benefits Gruber et al. by providing a check on sending an e-mail based on certain criteria of the e-mail contents (Momeyer et al., para [0053]).Therefore, it would be obvious for one skilled in the art to combine the teachings of Gruber et al. with those of Momeyer et al. to improve the dialog services of Gruber et al. 

Allowable Subject Matter
Claims 33-34 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter. None of the prior art, alone or in combination teach “determine, via the computing resource reduction policy, to initiate execution of a real-time digital component selection process based on a metric associated with the second visual state”, or “determine, via the computing resource reduction policy, to block execution of a real-time digital component selection process based on a metric associated with the second visual state”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656